    Case 5:20-cv-03178-SAC Document 7 Filed 08/02/21 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS


ANGELO ORTEGA-CADELAN,

                               Petitioner,

            v.                                         CASE NO. 20-3178-SAC

DON LANGFORD,


                               Respondent.


                                     ORDER

      This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. The matter comes before the court on petitioner’s motion for

relief from judgment1 filed on July 29, 2021.

      For the reasons set forth, the court denies the motion.

                                  Background

      On July 8, 2020, the court entered an order to show cause (OSC)

directing petitioner to explain why this matter should not be

dismissed due to his failure to file it within the one-year limitation

period. The order directed him to respond on or before August 10, 2020.
Petitioner did not file a response, and the court dismissed the

petition on August 13, 2020. On September 8, 2020, the clerk of the

court returned materials to petitioner because they were not submitted

through the electronic filing system.

      On June 29, 2021, petitioner filed the motion for relief from

judgment.

                                  Discussion
      Petitioner seeks relief from the dismissal because (1) he

1 Although the motion cites K.S.A. 60-260(b)(2), the court liberally construes the
motion as filed under Rule 60(b) of the Federal Rules of Civil Procedure.
    Case 5:20-cv-03178-SAC Document 7 Filed 08/02/21 Page 2 of 3




contracted COVID and was ill during the time a response was needed;

(2) a friend who assisted him with the petition also became ill and

was transferred; and (3) he is entitled to equitable tolling of the

limitation period.

     Under Rule 60(b), a party may seek relief from a final judgment

for several reasons including mistake, newly discovered evidence,

fraud, or “any other reason that justifies relief.” Relief under Rule

60(b) is an extraordinary remedy and requires a showing of exceptional

circumstances. Jackson v. Los Lunas Cmty. Program, 880 F.3d 1176,

1191-92 (10th Cir. 2018).

     When a motion under Rule 60(b) is filed in a petition under §

2254, the court must consider whether           the motion is properly

considered as a motion under that provision or is a second or

successive petition. Spitznas v. Boone, 464 F.3d 1213, 1216 (10th Cir.

2006). Where, as here, the 60(b) motion challenges a procedural ruling

that barred a determination on the merits, the motion is analyzed under

Rule 60(b). Spitznas, 464 F.3d at 1215-16.

     The court has considered the motion and finds no grounds to allow
the relief sought by petitioner. While his medical condition explains

a delay in responding to the OSC, petitioner has not shown any specific

reason to excuse his initial failure to file the petition in a timely

manner. As explained in the OSC, the limitation period ended on

September 23, 2015, long before the petition was filed. Accordingly,

the court finds petitioner has not shown any exceptional circumstances

that warrant relief under Rule 60(b).

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion for
relief   from   judgment   (Doc.   6)   is   denied.   No   certificate   of

appealability will issue.
Case 5:20-cv-03178-SAC Document 7 Filed 08/02/21 Page 3 of 3




 IT IS SO ORDERED.

 DATED:   This 2nd day of August, 2021, at Topeka, Kansas.



                              S/ Sam A. Crow

                              SAM A. CROW
                              U.S. Senior District Judge
